Citation Nr: 0729154	
Decision Date: 09/17/07    Archive Date: 10/01/07

DOCKET NO.  02-04 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Whether the reduction in the rating assigned for the 
veteran's service-connected anxiety reaction with post-
traumatic stress disorder (PTSD) from 30 percent to 10 
percent, from January 23, 1990, to March 24, 1998, was 
proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from November 1967 to January 1971.

In March 1972, the Veterans Administration (now the 
Department of Veterans Affairs, hereinafter VA) Regional 
Office (RO) in Indianapolis, Indiana, denied the veteran's 
claim of entitlement to service connection for a nervous 
disorder.  The veteran was notified of that decision, as well 
as his appellate rights; however, a Notice of Disagreement 
(NOD) was not received to initiate the appellate process.  
Accordingly, that decision became final under the law and 
regulations then in effect.  38 U.S.C.A. § 4005 (1970); 38 
C.F.R. § 19.153 (1971).

In December 2000, the Board of Veterans' Appeals (Board) 
determined that the RO's March 1972 decision had involved 
clear and unmistakable error (CUE).  Therefore, that decision 
was reversed or amended.  In January 2001, the RO implemented 
that decision and assigned a 10 percent disability rating for 
anxiety reaction with PTSD, effective from January 29, 1971, 
through March 24, 1998.  The veteran, through his 
representative, filed a timely NOD with that rating.

In October 2003, the Board remanded the claim of entitlement 
to a rating in excess of 10 percent for service-connected 
anxiety reaction with PTSD from January 29, 1971, to March 
25, 1998, for additional development.  

In June 2004, the Board increased the rating for the 
veteran's anxiety reaction with PTSD from 10 to 30 percent.  
The 30 percent rating was effective from January 29, 1971, 
through January 22, 1990.  The Board continued the 10 percent 
rating for that disorder, effective from January 23, 1990, 
through March 24, 1998.

In March 2005, pursuant to a joint motion of the veteran and 
the Secretary of the VA, the United States Court of Appeals 
for Veterans Claims (Court) vacated the Board's June 2004 
decision to the extent that it denied a rating in excess of 
30 percent from January 29, 1971, through January 22, 1990, 
for the veteran's anxiety reaction with PTSD.  The Court also 
vacated the Board's denial of a rating in excess of 10 
percent for that disorder from January 23, 1990, through 
March 24, 1998.

The case again came before the Board in October 2005 at which 
time the Board characterized the claims on appeal as: (1) 
entitlement to a rating in excess of 30 percent for anxiety 
reaction with PTSD from January 29, 1971, through January 22, 
1990; and (2) entitlement to a rating in excess of 10 percent 
for anxiety reaction with PTSD from January 23, 1990, through 
March 24, 1998.  The Board denied both increased rating 
claims.  

The Board's October 2005 decision was also appealed to the 
Court.  A joint motion for remand was issued in February 2007 
in which the parties requested that the Court issue an Order 
vacating the portion of the October 2005 Board decision which 
denied the appellant's claim of entitlement to a rating in 
excess of 10 percent for anxiety reaction with PTSD from 
January 23, 1990, through March 24, 1998.  Essentially, the 
parties agreed that the October 2005 Board decision 
mischaracterized the appellant's claim as an increased rating 
claim as opposed to an appeal of a rating reduction, as will 
be further discussed herein.  An order granting the joint 
motion was issued in February 2007.


FINDINGS OF FACT

The reduction of the disability evaluation for anxiety 
reaction with PTSD from 30 percent to 10 percent for the 
period from January 23, 1990, to March 24, 1998, was made 
without adherence to applicable adjudication standards as 
reflected in the pertinent law and regulations, specifically 
38 C.F.R. § 3.344.


CONCLUSION OF LAW

Assignment of a 30 percent rating for anxiety reaction with 
PTSD from 30 percent to 10 percent for the period from 
January 23, 1990, to March 24, 1998, is warranted.  38 
U.S.C.A. §§ 1155, 7104 (West 2002); 38 C.F.R. § 3.344 (2006).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial Matters: Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002) 
redefined VA's duty to assist a claimant in the development 
of a claim.  VA regulations that implement the VCAA are 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2006).

In the present case, it does not appear that the veteran was 
provided proper VCAA notice for his reduction claim, and it 
does not appear that the veteran was notified of the 
pertinent law and regulations for rating reductions.  
However, in view of the Board's favorable decision in this 
appeal, consideration of the veteran's claim at this time 
does not prejudice the veteran.  See Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996); Bernard v. Brown, 4 Vet. App. 384 
(1993).  Also, in light of the favorable decision and the 
fact that the claim herein pertains to a specifically defined 
appeal period, there can be no possibility of prejudice to 
the veteran under Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

Factual Background

The veteran filed an original claim for a nervous disorder in 
February 1971.  The claim was denied by the RO in August 1971 
and March 1972 rating actions which were not appealed.  

In March 1998, the veteran filed a PTSD claim.  Service 
connection for PTSD was granted in a March 1999 rating action 
and a 30 percent evaluation was assigned effective from March 
25, 1998.  

Subsequently, in April 1999, the appellant filed in essence a 
claim of clear and unmistakable error (CUE) in the March 1972 
rating decision, which had denied service connection for a 
nervous disorder.  The CUE claim was denied by the RO in an 
April 1999 rating decision, which the veteran appealed.  
While the CUE claim was pending, in a March 2000 rating 
decision, the RO granted an increased evaluation of 50 
percent for PTSD, effective from August 5, 1999, as well as a 
temporary 100 percent evaluation under the provisions of 
38 C.F.R. § 4.29, effective from November 27, 1999, to 
February 1, 2000.  In December 2000, the CUE claim came 
before the Board, and a determination was made that the March 
1972 rating decision contained CUE.  

Thereafter, the case was returned to the RO for promulgation 
of a new decision, with consideration of the veteran's claim 
for an increased rating for his service- connected PTSD.  A 
rating decision of January 26, 2001, granted service 
connection for anxiety reaction with PTSD, evaluated as 10 
percent disabling, effective January 29, 1971; as 30 percent 
disabling, effective March 25, 1998; and as 50 percent 
disabling, effective August 5, 1999.  A temporary total 
disability rating was assigned under the provisions of 38 
C.F.R. Chapter 29, effective November 27, 1999; and a 
schedular evaluation of 50 percent was restored, effective 
February 1, 2000.  The claimant and his representative were 
notified of those actions and of his right to appeal by RO 
letter of March 19, 2001, and the January 26, 2001, rating 
decision was appealed with respect to the rating assigned 
therein.  Specifically, CUE was alleged in the January 26, 
2001, rating decision with respect to the assignment of a 10 
percent evaluation for PTSD from January 29, 1971, to March 
25, 1998.  

In an October 2003 decision, the Board addressed whether the 
RO rating decision of January 26, 2001, was clearly and 
unmistakably in error in assigning a 10 percent rating for 
service-connected anxiety reaction with PTSD from January 29, 
1971, to March 25, 1998.  The Board concluded that the rating 
decision of January 26, 2001, assigning an initial 10 percent 
evaluation for service-connected anxiety disorder with PTSD 
from February 29, 1971, to March 25, 1998, was not a final 
decision, and a valid claim of clear and unmistakable error 
had not been presented with respect to that decision.  

Also in the October 2003 Board decision/remand, a claim of 
entitlement to a rating in excess of 10 percent for service-
connected anxiety reaction with PTSD from January 29, 1971, 
to March 25, 1998, was remanded to address administrative and 
due process concerns.  A Statement of the Case as to that 
matter was issued on January 2004 and the matter was pursued 
on appeal. 

In a June 2004 Board decision, the Board granted a 30 percent 
evaluation for anxiety reaction with PTSD effective from 
January 29, 1971, to January 22, 1990; and denied a 10 
percent evaluation from January 23, 1990, to March 24, 1998.  
The Board's decision was effectuated in a July 2004 rating 
decision in which the following ratings were assigned: 30 
percent effective from January 29, 1971 to January 22, 1990; 
10 percent from January 23, 1990, to March 24, 1998; 30 
percent from March 25, 1998 to August 4, 1999; 50 percent 
from August 5, 1999, to November 26, 1999; and 100 percent 
effective from November 27, 1999.  

The July 2004 decision was appealed to the Court.  In a March 
2005 Order, pursuant to a February 2005 joint motion of the 
veteran and the Secretary of the VA, the United States Court 
of Appeals for Veterans Claims (Court) vacated the Board's 
June 2004 decision to the extent that it denied a rating in 
excess of 30 percent from January 29, 1971, through January 
22, 1990, for the veteran's anxiety reaction with PTSD.  The 
Court also vacated the Board's denial of a rating in excess 
of 10 percent for that disorder from January 23, 1990, 
through March 24, 1998.  In essence, in the joint motion it 
was agreed that the Board had not provided adequate reasons 
and bases for its failure to grant a rating in excess of 30 
percent from January 29, 1971, to January 22, 1990; and in 
excess of 10 percent from January 23, 1990, to March 24, 
1998.

The case came before the Board again in October 2005, at 
which time the Board characterized the claims as on appeal 
as: (1) entitlement to a rating in excess of 30 percent for 
anxiety reaction with PTSD from January 29, 1971, through 
January 22, 1990; and (2) entitlement to a rating in excess 
of 10 percent for anxiety reaction with PTSD from January 23, 
1990, through March 24, 1998.  The Board denied both 
increased rating claims.  That Board decision was also 
appealed to the Court.  



Legal Analysis

The veteran and his representative seek a 30 percent rating 
for anxiety reaction with PTSD for the period extending from 
January 23, 1990 to March 24, 1998.  The veteran and his 
representative maintain that the Board, in its June 2004 
decision, did not follow its own regulations when it, in 
effect, reduced the rating for this condition from 30 percent 
to 10 percent.  They primarily maintain that the 30 percent 
rating had been in effect for almost 19 years prior to the 
reduction and that in such cases, applicable VA regulations 
call for rating stability under 38 C.F.R. § 3.344 (2006), and 
the application of certain protections and procedures as 
discussed therein.  

Pursuant to the joint remand, the parties agreed that the 
October 2005 Board decision mischaracterized the appellant's 
claim as an increased rating claim as opposed to an appeal of 
a rating reduction.  The parties agreed that the provisions 
of 38 C.F.R. § 3.344 were not discussed fully in the 2004 or 
2005 Board decisions.  The joint motion cited the case of 
Sorakubo v. Principi, 16 Vet. App. 120, 123 -24 (2002), in 
which the Court addressed the question of whether there was 
CUE in a Board decision in failing to address and apply 38 
C.F.R. § 3.344 in the appeal of a rating decision which 
reduced a 10 percent rating for residuals of a fracture of 
the sternum.  The Court noted that this regulation provided 
that the requirements for reducing a disability rating that 
had continued at the same level for 5 years or more are more 
stringent than the requirements for periodically increasing 
or decreasing a disability rating.  In Sorakubo, the Court 
concluded, citing Dofflemyer v. Derwinski, 2 Vet. App. 277, 
282 (1992) that in failing to address 38 C.F.R. § 3.344 a 
prior Board decision had abused its discretionary authority.  
Accordingly, the Board herein has recharacterized the claim 
as an appeal of the reduction.

The February 2007 joint motion indicates that both parties 
(VA and the veteran/his representative) have agreed that the 
30 percent rating for anxiety reaction with PTSD, effective 
from January 1971, had been in effect for more than 5 years.  

The requirements for a reduction in the evaluation for 
disabilities in effect for five years or more are set forth 
at 38 C.F.R. § 3.344, which require that only evidence of 
sustained material improvement that is reasonably certain to 
be maintained, as shown by full and complete examinations, 
can justify a reduction.  If there is any doubt, the rating 
in effect will be continued.  See Brown v. Brown, 5 Vet. App. 
413, 417-18 (1995).  This regulation also provides that, with 
respect to other disabilities that are likely to improve, 
namely those in effect for less than five years, 
reexaminations disclosing improvement will warrant a rating 
reduction.  See 38 C.F.R. § 3.344(c).  The duration of a 
rating is measured from the effective date assigned to a 
rating until the effective date of the actual reduction.  See 
Brown, supra.

In this case, in the June 2004 decision, the Board made a 
distinction between the level of disability attributable to 
the veteran's anxiety disorder with PTSD as it extended from 
January 29 1971, to January 22, 1990 ,(30% disabling); and 
from January 23, 1990 to March 24, 1998 (10 percent 
disabling).  A review of the clinical evidence of record and 
the Board decisions of June 2004 and October 2005 (now both 
vacated in whole or in part), reveals that the reduction was 
primarily taken based on the results of a January 23, 1990, 
VA examination which were indicative of mild impairment at 
that time.  In fact, throughout the entire period in 
question, January 23, 1990 to March 24, 1998, the January 
1990 VA examination was the only psychiatric examination 
conducted.  The other evidence of record dated during that 
time period consists of periodic VA mental health records, 
documenting the veteran's participation in group discussions 
and containing little detail regarding the severity of his 
psychiatric disorder, and a VA psychological evaluation done 
in September 1997, which was overall indicative of mild 
impairment, seven years after a previous VA evaluation.  

For disabilities that have continued for five years or more, 
such as the one at issue here, the issue is whether material 
improvement in a veteran's disability was demonstrated in 
order to warrant a reduction in such compensation benefits.  
See Kitchens v. Brown, 7 Vet. App. 320 (1995); Brown v. 
Brown, 5 Vet. App. 413 (1993).  In such cases examinations 
less full and complete than those on which payments were 
authorized will not be used as the basis for reductions.  38 
C.F.R. § 3.344(a).  The applicable legal standard summarized 
in Sorakubo v. Principi, 16 Vet. App. 120 (2002) requires 
that in the case of a rating reduction, the record must 
establish that a rating reduction is warranted by a 
preponderance of the evidence and that the reduction was in 
compliance with 38 C.F.R. § 3.344.  See Brown v. Brown, 5 
Vet. App. 413, 421 (1993).  When VA RO reduces a veteran's 
disability rating without observing the applicable VA 
regulations, the reduction is void ab initio.  See Greyzck v. 
West, 12 Vet. App. 288, 292 (1999).

The Board finds that the rating reduction taken is not 
supportable in this case.  In essence, the Board does not 
believe that it was established by a preponderance of the 
evidence that there was material improvement in the veteran's 
psychiatric condition between January 23, 1990 to March 24, 
1998, which was reasonably certain to be sustained under 
ordinary conditions of life.  See 38 C.F.R. § 3.344(a); 
Brown; supra.  See also Sorakubo v. Principi, 16 Vet. App. 
120 (2002) (in the case of a rating reduction, the record 
must establish that a rating reduction is warranted by a 
preponderance of the evidence and that the reduction was in 
compliance with 38 C.F.R. § 3.344).  

In essence, the reduction taken was based on only one 
complete VA examination dated on January 23, 1990; which 
showed some indication of improvement at that time only.  The 
remainder of the clinical evidence dated prior to March 25, 
1998, failed to establish that the psychiatric condition had 
in fact, materially improved to the extent that a reduction 
in evaluation was warranted, and did not include even a 
second VA psychiatric evaluation.  Under 38 C.F.R. § 
3.344(a), the criteria that must be satisfied to effect a 
reduction are rather stringent.  For example, it is provided, 
inter alia, that disabilities subject to "temporary or 
episodic improvement" e.g., psychoneurotic reaction, may not 
be reduced on any one examination except "where all the 
evidence of record clearly warrants the conclusion that 
sustained improvement has been demonstrated".

The Board also finds it significant that the veteran's 
psychiatric disorder had been evaluated as 30 percent 
disabling for almost 19 years prior to the reduction taken 
effective on January 23, 1990, and was again evaluated as 30 
percent disabling effective from March 25, 1998, with only 
increased evaluations assigned thereafter.  It is difficult 
to imagine that the veteran's psychiatric disorder 
"improved" during this relatively short window of time, 
when viewed in the context of the overall long-standing 
history of the condition, nor was this firmly established by 
the evidence.  

In the absence of evidence of sustained, material 
improvement, the rating for the veteran's anxiety reaction 
with PTSD did not warrant reduction to 10 percent for the 
period extending from January 23, 1990 to March 24, 1998.  38 
C.F.R. § 3.344(a).  Accordingly, that rating reduction is 
void ab initio, and a 30 percent evaluation is warranted and 
awarded for that time period.


ORDER

The reduction of the veteran's anxiety disorder with PTSD to 
10 percent effective from January 23, 1990, to March 24, 
1998, is void ab initio, and the assignment of a 30 percent 
evaluation is warranted for this time period.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


